Citation Nr: 1716551	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  09-35 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability prior to May 6, 2015.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from November 1977 to November 1981, October 2001 to October 2002, February 2003 to February 2004, March 2004 to August 2004, September 2004 to March 2006, and May 2006 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in October 2008, in which service connection was established for a low back disability, by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran appealed the initial rating and claimed unemployability as a result of the back disability.  The issue of a higher initial rating for the back disability was decided by the Board in a decision dated in March 2016, and the issue of a total disability rating based on individual unemployability (TDIU) was remanded for initial adjudication by the RO.  In a rating decision dated in July 2016, the RO granted a total disability rating based on individual unemployability, effective May 6, 2015.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the July 2016 rating decision granted TDIU, it made the grant effective on May 6, 2015; therefore, the issue that remains disputed is whether the Veteran was entitled to TDIU prior to May 6, 2015.    

Schedular TDIU may be assigned when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a) (2016). 
In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  Id.  In determining whether an appellant is entitled to a TDIU, the Veteran's non service-connected disabilities and advancing age may not be considered.  38 C.F.R. § 4.19.

In the instant case, prior to May 6, 2015,  the Veteran was service-connected for gout rated 20 percent disabling, lumbosacral strain rated 20 percent disabling, radiculopathy of the left lower extremity rated 20 percent disabling, hypertension rated 10 percent disabling, degerantive joint disease rated 10 percent disabling, and left elbow strain rated 10 percent disabling.  The Veteran's service-connected right wrist strain, and left wrist strain were assigned noncompensable ratings.  Prior to May 6, 2015, although the Veteran's low back and associated radiculopathy combine to a 40 percent, the Veteran's combined rating was only 60 percent.  As such, prior to May 6, 2015, the Veteran did not meet the schedular requirements under 38 C.F.R. § 4.16(a).  Regardless, the Board must still consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities to be eligible for extra-schedular TDIU.  

The Veteran has stated that he is unemployed because of his low back pain.  See report of VA general medical examination of July 2008.  In a statement of September 2009, the Veteran stated that his back pain "has affected [his] ability to secure certain jobs."  He has also argued that, as a consequence of service-connected gout, hypertension, and low back disability, he "cannot procure a job that [he] used to do."  See February 2009 Notice of Disagreement; October 2012 VA Examination Report.  The examiner noted that the Veteran has been found to avoid "labor type of work" and avoids work "involving bending, lifting or carrying heavy objects."  See October 2012 VA Examination Report.  The Veteran also stated that he was unsuccessful in completing a training course in metal working as a result of his back condition.  See May 2015 Board Hearing Transcript.  
On this evidence, it remains unclear to the Board how the Veteran's disability picture prior to May 2015 with specific regard to the types of employment he was able to seek was different from that after May 2015, when he was granted TDIU.  Obviously, the Veteran's schedular ratings for his back disability increased as of that date, which made him eligible for TDIU on a schedular basis.  However, given the availability of extraschedular TDIU, the relevant question is the factual one - do the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  It appears on this evidence that it does.  Thus, the Board finds that referral of the TDIU issue for extra-schedular consideration is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claim for TDIU to the Director of Compensation Service for consideration of entitlement to a total rating based on unemployability on an extra-schedular basis in accordance with 38 C.F.R. § 4.16(b) prior to May 6, 2015.

2.  After completing the above action, and any additional development deemed necessary, the RO must readjudicate the Veteran's claims.  If any benefit on appeal remains denied, the Veteran and his attorney must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






